DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8, 10, 12 and 16-19 are currently pending in the present application. Claims 1 and 10 are currently amended; claims 2-3, 5, 7 and 12 are original; claims 4, 6, 8 and 16-19 are previously presented; and claims 9, 11 and 13-15 are canceled. The amendment dated September 27, 2021 has been entered into the record.

Allowable Subject Matter
Claims 1-8, 10, 12 and 16-19 are allowed.
The following is a statement of reasons for allowance:
Regarding claim 1, the prior art of Du (CN 104280889), of record, discloses an optical film (Figures 2b-3b), comprising: a photonic crystal film substrate (Figure 3a-3b, 30); a plurality of linear defective portions (the linear line defects 31; Page 7), located in the photonic crystal film substrate and penetrating the photonic crystal film substrate in a thickness direction of the photonic crystal film substrate (Figure 3a); wherein the photonic crystal film substrate comprises a plurality of first regions (Figure 3, the regions of 30 above L) and a plurality of second regions (Figure 3, the regions of 30 above R), and the plurality of first regions and the plurality of second regions are alternately distributed along at least one direction in a plane 
The prior art of Nagata (US 2009/0190072), of record, discloses a photonic crystal (Figure 6, 200) comprises portions (202) where the portions are periodically arranged (Paragraphs [0108]-[0112]) and linear defective portions (203) having a destroyed periodic structure as a waveguide. Further, Wu teaches a photonic crystals (Figure 9, 900; Paragraph [0066]]) comprises a lattice of columns having a lattice constant (b), where a waveguide (901) is fabricated by omitting the columns. Omission of a column between crystal units causes the lattice period to be different in the linear defective portion from a lattice period of the photonic crystal film substrate (see Figure 9A and difference in lattice period in region 901 versus remainder of 900).
However, the prior art of Du, Nagata and Wu fail to teach “the first region comprises a plurality of first sub regions arranged in a line in a direction perpendicular to an arrangement direction of the plurality of first regions and the plurality of second regions, the second region comprises a plurality of second sub regions arranged in a line in a direction perpendicular to the arrangement direction of the plurality of first regions and the plurality of second regions, each of the first sub regions comprises the linear defective portions having different first light exiting directions, and each of the second sub regions comprises the linear defective portions having different second light exiting directions”. The examiner further considered Wan (US 2017/0363794) and Takagi (US 2005/0220402). Wan teaches each of nano-grating pixels (Figure 6, 602a to 602i) arranged for directing light at multiple viewing angles (603a to 603i). However, Wan, Takagi and the prior art of Du, Nagata and Wu, applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 1.
Dependent claims 2-8, 10, 12 and 16-19 are allowed by virtue of their dependence on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871    

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871